An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.


               IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA15-237

                                Filed: 1 September 2015

Brunswick County, Nos. 14 JA 85-87

IN THE MATTER OF: D.H., J.H., J.H.


       Appeal by respondent from order entered 25 November 2014 by Judge Sherry

Dew Prince in Brunswick County District Court. Heard in the Court of Appeals 17

August 2015.


       Elva L. Jess, for petitioner-appellee Brunswick County Department of Social
       Services.

       McGuire Woods LLP, by T. Richmond McPherson and Amanda W. Abshire, for
       Guardian ad Litem.

       Robert W. Ewing for respondent-appellant mother.


       TYSON, Judge.


       Mary F. Harvey, (“Respondent-mother”), appeals from the trial court’s order

adjudicating her minor children D.H., Ja. H., and Jo. H. (collectively, “the children”),

as neglected and dependent juveniles and ordering the children to remain in the

physical and legal custody of the Brunswick County Department of Social Services

(“DSS”). We affirm.

                                     I. Background
                                 IN RE: D.H., J.H., J.H.

                                   Opinion of the Court



      Respondent-mother’s three sons were born in 2003, 2005, and 2007.

Respondent-mother was diagnosed with bipolar disorder and post-traumatic stress

disorder, and takes daily medications. Each of the three children was diagnosed with

mental health issues and requires significant drug regimens. Respondent-father was

also diagnosed with significant mental health issues. In the adjudication order, the

trial court found “[t]here is a level of disfunction [sic] in the household as a result of

the mental illnesses with which each family member has been diagnosed.” Each child

exhibits aggressive behaviors.

      School personnel stated concerns with the children’s cleanliness and attire.

Their clothes often did not fit and they arrived to school with dirt on their hands and

faces. School personnel were also concerned whether the children received adequate

food at home. The children were provided food at school. Each child was sent home

after school on Fridays with a backpack of food for the weekend.

      Beginning in April of 2014, an organization named Helping Hands began

providing intensive in-home services to the family to address the children’s aggressive

behaviors. Helping Hands staff was concerned about high dosages of medications

each family member had been prescribed. While Helping Hands was involved with

the family, the trial court found little improvement was made in the manner the

parents handled the children’s behaviors. On one occasion, Ja. H. had cut his finger

on a broken window. The bandage on the bloody finger was unclean. The social



                                          -2-
                               IN RE: D.H., J.H., J.H.

                                  Opinion of the Court



worker assigned to the case visited the family on three dates in June of 2014. The

children were dirty and presented with pungent body odor.

      On 9 June 2014, Respondent-mother executed a verified complaint seeking a

domestic violence protective order against the children’s father. She alleged the

father had choked her and all the children were present during the altercation.

Respondent-mother failed to appear in court to prosecute the action.

      A social worker visited the home on 17 June 2014. Ja. H. was vomiting, and

the vomit appeared to contain blood. Respondent-mother stated that she would call

the doctor the following day. The social worker called 911 and arranged for the child

to be transported to the hospital. While the social worker was present at the home,

D.H.’s behavior was erratic. He picked up a tire iron and approached the social

worker. He put a knife to his chest and stated that he was going to kill himself.

      The court found Respondent-mother “incapable of dealing with the children’s

behaviors” and she “did not have any control.” The social worker “had to control the

behavior that each child presented with and the illness that [Ja. H.] had.” Evidence

showed the children were extremely dirty and smelled “as if something was rotten.”

They were subsequently taken from the home and placed in the custody of DSS.

      In its adjudication order, the trial court made the following unchallenged

finding:

             [Respondent-mother] was not able to appropriately provide
             for her children’s care on June 17 and presented with


                                         -3-
                                IN RE: D.H., J.H., J.H.

                                  Opinion of the Court



             challenges on numerous other occasions. She did not
             address their medical needs. She did not address their
             needs for appropriate hygiene. She has failed to properly
             administer prescriptions, choosing to give them
             medications “early,” she did not possess appropriate
             parenting skills to deal with [Ja. H.]’s aggressive
             behaviors, she did not provide necessary medical care. The
             children were exposed to domestic violence and their
             behaviors were exacerbated following the incident as
             shown in school following the incident.

      On 25 November 2014, the trial court entered an order adjudicating the

children neglected and dependent. The trial court also entered a separate disposition

order, which kept the children in the legal and physical custody of DSS, with physical

placement in its discretion.       Respondent-mother timely appealed from the

adjudication and disposition orders. The father did not appeal.

                                      II. Issues

      Respondent-mother does not challenge the trial court’s conclusion that the

children are neglected. She argues the trial court erred by adjudicating her children

dependent. Respondent-mother contends that (1) the evidence presented by DSS was

only sufficient for an adjudication of neglect, but not dependency; and (2) the trial

court failed to find she lacked availability of an alternative child care arrangement.

                               III. Standard of Review

      We review an adjudication of dependency to determine (1) whether the findings

of fact are supported by clear and convincing evidence, and (2) whether the legal

conclusions are supported by the findings of fact. In re Gleisner, 141 N.C. App. 475,


                                         -4-
                                 IN RE: D.H., J.H., J.H.

                                    Opinion of the Court



480, 539 S.E.2d 362, 365 (2000). Unchallenged findings of fact are deemed to be

supported by the evidence and are binding on appeal. Koufman v. Koufman, 330 N.C.
93, 97, 408 S.E.2d 729, 731 (1991). The conclusion that a juvenile is dependent is

reviewed de novo. In re V.B., ___ N.C. App. ___, ___, 768 S.E.2d 867, 868 (2015).

                                    IV. Dependency

       A dependent juvenile is “[a] juvenile in need of assistance or placement because

. . . the juvenile’s parent, guardian, or custodian is unable to provide for the juvenile’s

care or supervision and lacks an appropriate alternative child care arrangement.”

N.C. Gen. Stat. § 7B-101(9) (2013). “In determining whether a juvenile is dependent,

the trial court must address both (1) the parent’s ability to provide care or

supervision, and (2) the availability to the parent of alternative child care

arrangements.” In re T.B., C.P., & L.P., 203 N.C. App. 497, 500, 692 S.E.2d 182, 184

(2010) (citation and internal quotation marks omitted).

                      A. Inability to Provide Care or Supervision

       Respondent-mother asserts she was able to provide for the children’s care and

supervision. She argues the trial court’s findings may show evidence of neglectful

parenting, but fail to support the conclusion that she was unable to care for or

supervise the children. She contends she did not exhibit a complete inability to

parent. She asserts evidence that a parent demonstrates some care for the child may

support an adjudication of neglect, but not dependency. She also asserts evidence



                                           -5-
                                IN RE: D.H., J.H., J.H.

                                   Opinion of the Court



that a parent demonstrates “no ability to care or supervise the child” is required to

support an adjudication of dependency.

      The trial court’s unchallenged findings of fact demonstrate Respondent-mother

was unable to properly care for the children, at least during a period of time preceding

DSS’s removal of the children from her care. The trial court’s findings demonstrate

the children suffer from mental health issues and aggressive behaviors, and are

difficult to manage. When the social worker visited the home, D.H. engaged in

dangerous and erratic behaviors.        Ja. H. was ill and vomiting blood, which

Respondent-mother failed to timely address.           Because Respondent-mother was

“incapable of dealing with the children’s behaviors,” the social worker intervened and

dealt with Ja. H.’s illness and D.H.’s behavior. The trial court properly concluded

Respondent-mother, at least during this period of time, was unable to provide proper

care and supervision of the children under N.C. Gen. Stat. § 7B-101(9).

                       B. Alternative Childcare Arrangement

      Respondent-mother next contends the trial court failed to find she lacked the

availability of an alternative childcare arrangement.         The adjudication order

explicitly incorporated the trial court’s “pre-hearing order,” which was entered after

a hearing to establish the trial court’s jurisdiction. The order included a finding that

“[t]here are no other family members who can serve as placement options for the

minor children.” This finding was supported by Respondent-mother’s testimony at



                                          -6-
                                IN RE: D.H., J.H., J.H.

                                   Opinion of the Court



the jurisdictional hearing that she was unable to identify any family members as

alternative caregivers. This finding is sufficient to establish that Respondent-mother

lacked the availability of appropriate alternative childcare. See In re T.H., ___ N.C.

App. ___, ___, 753 S.E.2d 207, 215 (2014) (trial court’s finding that “[a]t the time that

the juvenile petition was filed, there were no appropriate family members

immediately available to care for the children long-term” was sufficient to satisfy the

second part of the dependency definition). Since the trial court made sufficient

findings as to both parts of the definition of dependency, the court properly concluded

the children were dependent juveniles. This argument is overruled.

                                    V. Disposition

      Respondent-mother argues the trial court erred by placing the children in DSS

custody without making sufficient findings of fact to support that placement. We

disagree.

      “All dispositional orders of the trial court after abuse, neglect and dependency

hearings must contain findings of fact based upon the credible evidence presented at

the hearing.” In re Weiler, 158 N.C. App. 473, 477, 581 S.E.2d 134, 137 (2003). “The

district court has broad discretion to fashion a disposition from the prescribed

alternatives in N.C. Gen. Stat. § 7B-903(a), based upon the best interests of the child.”

In re B.W., 190 N.C. App. 328, 336, 665 S.E.2d 462, 467 (2008).




                                          -7-
                               IN RE: D.H., J.H., J.H.

                                   Opinion of the Court



      N.C. Gen. Stat. § 7B-903 permits the trial court to place “any juvenile who

needs more adequate care or supervision or who needs placement . . . in the custody

of the department of social services” as a disposition after a neglect and dependency

adjudication. N.C. Gen. Stat. § 7B-903(a)(2) (2013). This Court has held a finding

that the “juvenile . . . needs more adequate care or supervision or needs placement”

is a “precondition” to considering this disposition as well as the other dispositional

alternatives outlined in N.C. Gen. Stat. § 7B-903(a). In re S.H., 217 N.C. App. 140,

145, 719 S.E.2d 157, 160 (2011).

      Here, the trial court found “[a]lthough the boys [sic] behaviors have improved,

there remain issues with regard to discipline” and “[t]hat the juveniles cannot be

returned to the legal custody of either parent today, however it is possible that they

may be returned within the next six months, provided the parents meet the goals and

objectives of the case plan and present with appropriate housing.” In addition, the

court incorporated as findings the reports submitted by DSS and the guardian ad

litem, including the DSS statement that “[r]eturn to the parents at this time would

be inconsistent with the juvenile[s’] health, safety, and need for a safe, permanent

home.”

      These findings, which are unchallenged and binding on appeal, show the trial

court determined the children needed placement outside the home, such that the

court could properly consider the dispositional alternatives in N.C. Gen. Stat. § 7B-



                                          -8-
                               IN RE: D.H., J.H., J.H.

                                  Opinion of the Court



903(a). We sustain the trial court’s decision to maintain placement of the children

with DSS at that time, pending further review and orders.

                                   VI. Conclusion

      The trial court made sufficient findings to establish Respondent-mother was

unable to provide for the children’s care and supervision and lacked an alternative

childcare arrangement. The court properly concluded the children were dependent.

The trial court’s adjudication and disposition orders are affirmed.

      AFFIRMED.

      Judges STROUD and DILLON concur.

      Report per Rule 30(e).




                                         -9-